DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 8/19/2022 has been entered.  Claims 1-20 and 23 have been cancelled.  Therefore, claims 21-22 and 24-29 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DISPLAY DEVICE COMPRISING A FIRST SLIT SEPARATING FIRST AND SECOND COMMON ELECTRODES AND OVERLAPPING FIRST AND SECOND METAL LINES"

End of examiner’s amendment.

Allowable Subject Matter
Claims 21-22 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the display device of claim 21, in particular, image signal lines arrayed in a first direction; scanning lines arrayed in a second direction intersecting the first direction; a first common electrode; a second common electrode; a first metal line; and a second metal line, wherein the first common electrode and the second common electrode are arrayed in the first direction, the first common electrode is separated from the second common electrode by a first slit, the first metal line overlaps the first slit, the second metal line overlaps the first slit, the first metal line is separated from the second metal line at an interval in the second direction, the first slit includes a first part extending in a third direction and a second part extending in a fourth direction, the third direction is a direction crossing the second direction at a first acute angle in a clockwise direction, the fourth direction is a direction crossing the second direction at a second acute angle in a counter-clockwise direction, a part of the first metal line extends in parallel to the first part of the first slit, and a part of the second metal line extends in parallel to the second part of the first slit. The closest prior art of Noguchi et al. (U.S. 2012/0050193) discloses a display device (442, Fig. 6) comprising: image signal lines (25, Fig. 6) arrayed in a first direction (horizontal X direction, Figs. 6 and 21); scanning signal lines (26, Fig. 6) arrayed in a second direction (vertical Y direction, Figs. 6 and 21) intersecting the first direction (horizontal X direction, Figs. 6 and 21); a first common electrode (odd numbered common electrode 33, Figs. 8-9); a second common electrode (even numbered common electrode 33, Figs. 8-9); a first metal line (odd numbered electrodes 34, Fig. 7); and a second metal line (even numbered electrodes 34, Fig. 7), wherein the first common electrode (odd numbered common electrode 33, Figs. 8-9) and the second common electrode (even numbered common electrode 33, Figs. 8-9) are arrayed in the first direction (since the odd and even numbered common electrode 33 extend in the horizontal X direction as broadly interpreted, Figs. 7, 11, 19 and 21), the first common electrode (odd numbered common electrode 33, Figs. 7-9 and 11) is separated from the second common electrode (even numbered common electrode 33, Figs. 7-9 and 11) by a first slit (33B, Figs. 7-9, and 11), the first metal line (odd numbered electrodes 34, Fig. 7) overlaps the first slit (33B, Figs. 7-9, 11, and 13) the second metal line (even numbered electrodes 34, Fig. 7) overlaps the first slit (33B, Figs. 7-9, 11, and 13), and the first metal line (odd numbered electrodes 34, Fig. 7) is separated from the second metal line (even numbered electrodes 34, Fig. 7) at an interval in the second direction (since the gap between odd and even numbered electrodes 34 are disposed at intervals that extend in the second direction along the vertical Y direction as broadly interpreted, Figs. 7 and 21).  However, Noguchi fails to disclose all the combination of features including “the first slit includes a first part extending in a third direction and a second part extending in a fourth direction, the third direction is a direction crossing the second direction at a first acute angle in a clockwise direction, the fourth direction is a direction crossing the second direction at a second acute angle in a counter-clockwise direction, a part of the first metal line extends in parallel to the first part of the first slit, and a part of the second metal line extends in parallel to the second part of the first slit” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art to modify the display device of Noguchi to have all the combination of features as recited in the claim.  Therefore, claim 21 is allowed, as are its dependent claims 22 and 24-29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. (U.S. 2014/0168537), Kim et al. (U.S. 2014/0160066), Kim et al. (U.S. 2012/0274603), Kim et al. (U.S. 2012/0113344), and Tsuzaki et al. (U.S. 2010/0053098) discloses a touch display device comprising a plurality of common electrodes having slits but fail to disclose all the combination of features as recited in the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL C LEE/Primary Examiner, Art Unit 2871